DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The instant 16/853,540 application is a reissue of US Pat 9,955,356 to Xiong et al. The ‘356 Patent issued 4/24/2018 from US Patent Application Ser. No. 14/718,975, filed 5/21/2015, and claims priority to provisional Application Ser. No. 62/055,596.

The ‘356 Patent issued with 24 claims, claims 1, 9, and 17 being independent. With his application of 4/20/2020, Patent Owner has amended claims 1, 2, 4, 5, 7-9, 12, 14, 15, and 17-24, canceled claims 3, 6, 10, 11, 13, and 16, and added new dependent claims 25 and 26. Thus claims 1, 2, 4, 5, 7-9, 12, 14, 15, 17-21, and 23-26 are currently pending.

This action is Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,955,356 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The Amendment of 1/3/2022 is objected to for the following reasons:
37 CFR 1.173(c) requires a statement of support as to changes made to the claims in a reissue. In the previous Amendment, Patent Owner’s statement of support cites generically to the patent background as to amended subject matter of claims 1, 2, 4, 5, 7-9, 12, 14, 25, and 17-26, which was insufficiently detailed as to that amendment.
Here, Patent Owner provides sufficient support in his disclosure as to current amendments to claims 1, 2, 7-9, 12, 14, and 17, but still no support has been provided as to previous amended matter or added claims 25-26. 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.  For examples of proper amendments in a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7-9, 12, 14, 15, 17-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0262182A1 to Yang et al. in view of US PGPUB 2016/0381674A1 to Kim et al, both of record, and US PGPUB 2010/0046460A1 to Kwak et al., newly cited.

As to claim 1, Yang discloses:
An apparatus of a user equipment (UE) comprising:
Yang discloses a UE in a 3GPP system. Yang at ¶¶0034-0038 and FIG 1.
an interface configured to communicate with an evolved Node B (eNB) in a network; and
Yang discloses that the UE includes an interface for communicating with a BS in a network. Yang at ¶¶0244-0245 and FIG 23. The BS is an eNB. Id. at FIG 1 and ¶0038.
processing circuitry configured to:
Yang discloses processing circuitry 122. Yang at ¶0245 and FIG 23.
determine…that repetitions of a first physical uplink control channel (PUCCH) signal and repetitions of a second PUCCH signal are scheduled to overlap in a particular subframe, wherein the first PUCCH signal comprises an Acknowledgement (ACK), wherein the second PUCCH signal comprises a Scheduling Request (SR);
Yang discloses that the UE determines if repeating signals are scheduled on a PUCCH in particular subframes in such a manner as to overlap. Yang at ¶¶0179-0180. One signal may be an ACK/NACK (which means an ACK or NACK, thus meeting the claim) and the other may be an SR. Id. Note that as to the UE performing these steps, Yang discloses that the UE processor 122 may perform the steps disclosed in his invention. Id. at ¶0245.
select, in response to said determining, the ACK for transmission during the particular subframe;
Yang discloses selecting the ACK/NACK signal to transmit during the subframe on the PUCCH. Yang at ¶¶0181-0220, noting various cases in which the signals may overlap as well as the ACK/NACK being transmitted over SR PUCCH resources in response.
during the particular subframe, encode, for transmission through the interface, the ACK on a first resource of the PUCCH assigned to the Scheduling Request instead of on a second resource of the PUCCH assigned to the ACK, wherein energy due to said encoding of the ACK/NACK on the resource of the PUCCH assigned to the SR signals a presence of the SR; 
	Yang discloses transmitting the ACK/NACK over the PUCCH as noted above, which would inherently comprise a step of encoding the signal onto the PUCCH resource. The energy of the ACK/NACK being transmitted to the BS on the PUCCH resource, detected by the BS, would signal to the BS the presence of an SR, as the BS is detecting a signal in the subframe resource normally provisioned for SRs. Id. at ¶0089.
Yang discloses that the device may be an MTC type and may also be configured for repetitive transmission of SR/HARQ accordingly. Yang at ¶¶0129-0130. Yang does not specify configuring the device in a normal or enhanced coverage mode, and determining overlapping in the EC mode, nor does Yang disclose that the first and second resources correspond to the same RB but different spreading codes.
Kim discloses an analogous art, namely MTC UE uplink transmission to an eNB on a PUCCH, including both scheduling requests and ACK/NACK information. Kim at FIG 1, ¶¶0009, 0061 and 0068-0069. Kim further discloses that the MTC device may be configured in either a regular or enhanced coverage mode, and that in the latter, repeating transmission of SR and HARQ PUCCH signals are warranted. Id. at ¶0294. Kim also discloses that ACK/NACK and SR may comprise different PUCCH types as well as different orthogonal codes for spreading them. Id.at ¶¶0144-0145 and TABLES 9 and 10.
Id. at ¶0108. In such a case, the eNB determines a presence of the SR in receiving the ACK/NACK over the SR resource, which would correspond to the energy due to the encoding. Id. at ¶0059 and 0108. Kwak discloses that the ACK/NACK and SR are in the same RB and may be spread differently. Id. at ¶¶0077-0082, 0112-0115.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Kim and Kwak to Yang. All three are analogous art, and Kim discloses EC being a reason for performing the repeated PUCCH transmissions of Yang, and Kim states that such an MTC “…can perform uplink transmission reliably and efficiently.” Kim at ¶0019, while Kwak discloses that sending ACK/NACK signals over SR resources serves to efficiently apprise the network of both. Kwak at ¶0015. Further, one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

	Further as to claim 2, Yang discloses:
wherein the processing circuitry is further configured to encode, for transmission through the interface, the SR in another subframe in which the SR does not overlap with the ACK.

Further as to claim 4, Yang discloses:
wherein the processing circuitry is further configured to encode, for transmission through the interface, the SR in subframes surrounding the particular subframe.
Yang discloses a scenario wherein overlapping subframes make up less than a number of SR subframes, during which overlapping subframes the ACK/NACK is transmitted. Yang at ¶0199. In this case, if the SR frames extend past the overlapping frames, then SR is transmitted in subframes surrounding the overlappling subframes.
Further as to claim 5, Yang discloses:
wherein the processing circuitry is further configured to: in the particular subframe, refrain from transmission of the SR on the resource of the PUCCH allocated to the SR.
Yang discloses transmission of the HARQ ACK/NACK instead of the SR. Yang at ¶¶0181-0220. Kwak discloses above that the ACK/NACK is transmitted over the SR resource instead of the SR, such that the BS can determine the presence of the SR through reception of the ACK/NACK instead. Kwak at ¶0059 and 0108.
Further as to claim 7, Yang discloses:
wherein: the UE is a Machine Type Communications (MTC) UE restricted to communicate with the BS over a limited set of subbands of a bandwidth spectrum over which the BS is able to communicate, and
at least the Scheduling Request is repeated across multiple subframes.
Yang discloses that the UE may be an MTC type, a form of device which is restricted to a limited number of channels, and that a SR may be repeated across multiple subframes. Yang at ¶¶0129 and 0178-0180.
	Further as to claim 8, Yang discloses:
further comprising an antenna configured to transmit and receive communications between the transceiver and the BS.
Yang discloses that the UE may comprise an antenna for communicating with the BS. Yang at ¶0245 and FIG 23.
As to claim 25, Yang discloses:
wherein the first PUCCH signal and the second PUCCH signal are configured with corresponding repetition levels, wherein each of the repetition levels is greater than one.	
Yang discloses that the ACK/NACK and SR have repetition levels greater than or equal to one. Yang at  ¶¶0179-0180 and FIG 20.

As to claim 9, Yang discloses:
An apparatus of an evolved Node B (eNB) comprising: 
Yang discloses an eNB in a 3GPP system. Yang at ¶¶0034-0038 and FIG 1.
an interface configured to communicate with a user equipment (UE) in a network; and 
Yang discloses that the eNB includes an interface for communicating with a UE in a network. Yang at ¶¶0244-0245 and FIG 23.
processing circuitry configured to:
Yang discloses processing circuitry 112. Yang at ¶0245 and FIG 23.
decode a plurality of signals from the UE, wherein the plurality of signals is received via the interface over a physical uplink control channel (PUCCH) in a respective plurality of subframes, the plurality of signals in the respective plurality of subframes being expected to be repetitions of a HARQ ACK,
wherein when energy of the HARQ ACK is detected in a first resource of the PUCCH assigned to the UE for a Scheduling Request (SR) instead of on a second resource of the PUCCH assigned to the UE for the HARQ ACK, the energy is identified by the processing circuitry as a presence of the SR,
Id. at Abstract and ¶¶0005-0006, 0179-0180. Yang further discloses that HARQ ACK signals may be sent over PUCCH resources assigned for a SR instead of the resources assigned for HARQ ACK. Id. at ¶¶0181-0222. The energy of the ACK/NACK being transmitted to the BS on the PUCCH resource, detected by the BS, would signal to the BS the presence of an SR, as the BS is detecting a signal in the subframe resource normally provisioned for SRs. Id. at ¶0089.
detect that a first of the plurality of signals in a first of the plurality of subframes differs from a second of the plurality of signals in a second of the plurality of subframes; 
Yang discloses receiving a HARQ ACK/NACK over a HARQ ACK/NACK resource and subsequently in another subframe, a HARQ ACK/NACK over a SR resource. Yang at ¶¶ 0206 and 0212-0216. As the eNB determines a subsequent ACK instead in a SR resource, this is a determination (reads detection) of a different signal.
determine that the first signal in the first subframe comprises one overlapping signal of a set of overlapping signals scheduled on the PUCCH.
Yang discloses that the eNB determines if repeating signals are scheduled on a PUCCH in particular subframes in such a manner as to overlap. Yang at ¶¶0179-0180. One signal may be an ACK/NACK and the other may be an SR. Id. Note that as to the eNB performing these steps, Yang discloses that the eNB processor 112 may perform the steps disclosed in his invention. Id. at ¶0245.
Yang discloses that the device may be an MTC type and may also be configured for repetitive transmission of SR/HARQ accordingly. Yang at ¶¶0129-0130. Yang does 
Kim discloses an analogous art, namely MTC UE uplink transmission to an eNB on a PUCCH, including both scheduling requests and ACK/NACK information. Kim at FIG 1, ¶¶0009, 0061 and 0068-0069. Kim further discloses that the MTC device may be configured in either a regular or enhanced coverage mode, and that in the latter, repeating transmission of SR and HARQ PUCCH signals are warranted. Id. at ¶0294. Kim also discloses that ACK/NACK and SR may comprise different PUCCH types as well as different orthogonal codes for spreading them. Id.at ¶¶0144-0145 and TABLES 9 and 10.
Kwak discloses an analogous art, namely UE uplink transmission in a cellular system over a PUCCH, including both scheduling requests and ACK/NACK information. Kwak at ¶¶0033-0037 and 0045. Kwak further discloses that the UE may send ACK/NACK information over a SR resource. Id. at ¶0108. In such a case, the eNB determines a presence of the SR in receiving the ACK/NACK over the SR resource, which would correspond to the energy due to the encoding. Id. at ¶0059 and 0108. Similarly to Yang above, this means that the determining of a presence of the SR in the detection at the eNB of the ACK instead in a SR resource is a detection that a signal differs from the expected one. Lastly, Kwak discloses that the ACK/NACK and SR are in the same RB and may be spread differently. Id. at ¶¶0077-0082, 0112-0115.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Kim and Kwak to Yang. All three are analogous KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 12, Yang discloses:
wherein the first signal is detected in the first resource instead of on the second resource in the first subframe.
Yang discloses that at other times (i.e. an another subframe), the SR may be transmitted in a manner that does not overlap with the ACK/NACK. Yang at ¶0089.
As to claim 14, Yang discloses:
wherein the UE is a Machine Type Communications (MTC) UE restricted to communicate with the BS over a limited set of subbands of a bandwidth spectrum over which the BS is able to communicate.
Yang discloses that the UE may be an MTC type, a form of device which is restricted to a limited number of channels. Yang at ¶¶0129 and 0178-0180.
As to claim 15, Yang discloses:
wherein the processing circuitry is further configured to:
decode the energy to determine that information corresponding to the energy is an Acknowledgment (ACK) rather than the scheduling request.
Yang discloses reception of the HARQ ACK/NACK instead of the SR. Yang at ¶¶0181-0220. The eNB would inherently decode the signal and, as Yang discloses Id. at ¶0089. Further, Kwak discloses that the UE may send ACK/NACK information over a SR resource and the eNB determines a presence of the SR in receiving the ACK/NACK over the SR resource, which would correspond to the energy due to the encoding. Kwak at ¶0059 and 0108. 
As to claim 26, Yang discloses:
wherein the HARQ ACK and the SR are configured with corresponding repetitions levels, wherein each of the repetition levels is greater than one.
Yang discloses that the ACK/NACK and SR have repetition levels greater than or equal to one. Yang at  ¶¶0179-0180 and FIG 20.

As to claim 17, Yang discloses:
A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an evolved Node B (eNB) to configure the eNB to communicate with a user equipment (UE), wherein execution of the instructions by the one or more processors configures the eNB to:
Yang discloses an eNB in a 3GPP system. Yang at ¶¶0034-0038 and FIG 1. Yang discloses that the eNB communicates with a UE in a network. Id. at ¶¶0244-0245 and FIG 23. The eNB includes processing circuitry 112 and memory 114 (a non-transitory computer-readable storage medium). Id. Yang discloses that the eNB processor 112 may perform the steps disclosed in his invention. Id. at ¶0245.
…receive a plurality of signals from the UE wherein the plurality of signals is received via the interface over a physical uplink control channel (PUCCH) in a respective plurality of subframes, the plurality of signals in the respective plurality of subframes being expected to be repetitions of a Scheduling Request…;
Yang discloses receiving a plurality of signals from the UE over a PUCCH in different subframes Yang at ¶¶0181-0220 and FIG 20, note subframes 3 and 4. Yang discloses that the signals are expected to be SRs, as the SRs are received first and include an expected number of repetitions that include the respectively different subframes. Id.
detect that a first of the signals in a first of the plurality of subframes differs from a second of the plurality of signals in a second of the plurality of subframes, wherein, when, in the first subframe, energy is detected in a first resource of the PUCCH assigned to the UE for the SR instead of on a second resource of the PUCCH assigned to the UE for a HARQ ACK, the energy is initially identified as the SR; and
Yang discloses determining that, in at least one of the subframes of interest, a first and second signal are different (namely an ACK/NACK and an SR). Yang at  ¶¶0181-0220. The energy of the ACK/NACK being transmitted to the BS on the PUCCH resource, detected by the BS, would signal to the BS the presence of an SR, as the BS is detecting a signal in the subframe resource normally provisioned for SRs. Id. at ¶0089. As the eNB determines a subsequent ACK instead in a SR resource, this is a determination (reads detection) of a different signal.
determine that the first signal in the first subframe comprises one overlapping signal of a set of overlapping signals scheduled on the PUCCH.
Yang discloses determining that, in at least one of the subframes of interest, a first and second signal are overlapping (namely an ACK/NACK and an SR). Yang at  
Yang discloses that the device may be an MTC type and may also be configured for repetitive transmission of SR/HARQ accordingly. Yang at ¶¶0129-0130. Yang does not specify configuring the device in a normal or enhanced coverage mode, and determining overlapping in the EC mode, nor does Yang disclose that the first and second resources correspond to the same RB but different spreading codes.
Kim discloses an analogous art, namely MTC UE uplink transmission to an eNB on a PUCCH, including both scheduling requests and ACK/NACK information. Kim at FIG 1, ¶¶0009, 0061 and 0068-0069. Kim further discloses that the MTC device may be configured in either a regular or enhanced coverage mode, and that in the latter, repeating transmission of SR and HARQ PUCCH signals are warranted. Id. at ¶0294. Kim also discloses that ACK/NACK and SR may comprise different PUCCH types as well as different orthogonal codes for spreading them. Id.at ¶¶0144-0145 and TABLES 9 and 10.
Kwak discloses an analogous art, namely UE uplink transmission in a cellular system over a PUCCH, including both scheduling requests and ACK/NACK information. Kwak at ¶¶0033-0037 and 0045. Kwak further discloses that the UE may send ACK/NACK information over a SR resource. Id. at ¶0108. In such a case, the eNB determines a presence of the SR in receiving the ACK/NACK over the SR resource, which would correspond to the energy due to the encoding. Id. at ¶0059 and 0108. Similarly to Yang above, this means that the determining of a presence of the SR in the detection at the eNB of the ACK instead in a SR resource is a detection that a signal Id. at ¶¶0077-0082, 0112-0115.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Kim and Kwak to Yang. All three are analogous art, and Kim discloses EC being a reason for performing the repeated PUCCH transmissions of Yang, and Kim states that such an MTC “…can perform uplink transmission reliably and efficiently.” Kim at ¶0019, while Kwak discloses that sending ACK/NACK signals over SR resources serves to efficiently apprise the network of both. Kwak at ¶0015. Further, one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 18, Yang discloses:
wherein:
the UE is a Machine Type Communications (MTC) UE restricted to communicate with the BS over a limited set of subbands of a bandwidth spectrum over which the BS is able to communicate, and
each of the first and second signals is repeated across multiple subframes.
Yang discloses that the UE may be an MTC type, a form of device which is restricted to a limited number of channels, and that a SR may be repeated across multiple subframes. Yang at ¶¶0129 and 0178-0180.

As to claim 19, Yang discloses:
wherein said execution of the instructions by the one or more processors further configure the eNB to:
receive the plurality of signals in consecutive subframes, including the first subframe.
Yang discloses receiving the plurality of signals in consecutive subframes. Yang at ¶¶0178-0180 and FIG 20.
As to claim 20, Yang discloses:
wherein said execution of the instructions by the one or more processors further configure the BS to:
receive first signal in subframes surrounding first subframe.
Yang discloses a scenario wherein overlapping subframes make up less than a number of SR subframes, during which overlapping subframes the ACK/NACK is transmitted. Yang at ¶0199. In this case, if the SR frames extend past the overlapping frames, then SR is transmitted in subframes surrounding the overlappling subframes.
As to claim 21, Yang discloses:
wherein:
the first signal is received in the first subframe instead of the second signal.
	Yang discloses receiving one signal or the other in the first subframe of interest. Yang at  ¶¶0181-0220, noting various cases in which the signals may overlap as well as one signal being received over the other in response.
As to claim 23, Yang discloses:
decode the energy to determine that information corresponding to the energy is the HARQ ACK rather than the scheduling request.
Yang discloses that the first signal is an ACK/NACK and the second is a SR, and receiving the ACK/NACK. Yang at  ¶¶0181-0220. The eNB would inherently decode the 
As to claim 24, Yang discloses:
retain information that the HARQ ACK is scheduled to be transmitted by the UE and determine that a transmission on the first resource of the PUCCH is the HARQ ACK that also indicates the presence of the scheduling request.
Given that Yang discloses that the first signal is an ACK/NACK and the second is a SR, and receiving the ACK/NACK for several overlapping subframes, this is read as retaining information as to the ACK/NACK.

Response to Arguments
Patent Owner provides Remarks with his Amendment of 1/3/2022.
As to the previous rejection of claims under 35 USC 112(a), such are withdrawn above in response to the Amendment.
As to the previous rejection of claims under 35 USC 251, such are withdrawn above in response to the Amendment.
As to the previous rejection of pending claims 1, 2, 4, 5, 7-9, 12, 14, 15, 17-21, and 23-26 under 35 USC 103, Patent Owner’s arguments, based on matter added to the independent claims in the Amendment, are moot in view of new ground of rejection above, namely as to the Kwak reference which teaches the added matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to overlapping control signals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992